Citation Nr: 0432806	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  04-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder 
other than Osgood-Schlatter disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for left knee disabilities.  
However, in a March 1999 letter to the veteran, the RO only 
informed the veteran that his previously denied claim of 
service connection for Osgood-Schlatter disease of the left 
knee was not reopened because new and material evidence had 
not been received (see January 1999 rating decision, wherein 
the RO denied service connection for Osgood-Schlatter disease 
of the left knee.)  Therefore, the March 1999 decision is not 
final with respect to the claim of service connection for 
left knee disability other than Osgood-Schlatter disease.  In 
his notice of disagreement, received by the RO in July 2003, 
the veteran withdrew his claim of service connection for 
Osgood-Schlatter disease of the left knee on a new and 
material basis.  Thus, the only issue remaining for appellate 
consideration by the Board is entitlement to service 
connection for a left knee disability other than Osgood-
Schlatter disease, as suggested by the RO's December 2003 
statement of the case.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Muskogee, Oklahoma.  A copy 
of the hearing transcript has been associated with the claims 
file.  During the March 2004 hearing, the veteran raised the 
issue of entitlement to service connection for hip 
disability.  As this issue has not been developed for 
appellate review, it is referred to the RO for consideration. 

At the March 2004 hearing, the veteran confirmed that he did 
not desire to pursue a claim to reopen entitlement to service 
connection for Osgood-Schlatter disease.  References to 
"left knee disability" in the decision below should be 
taken to mean any left knee disability other than Osgood-
Schlatter disease.


FINDING OF FACT

There is no relationship between any current left knee 
disability and the veteran's period of military service.  


CONCLUSION OF LAW

The veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated by 
active service and a left knee disability may not be presumed 
to have been incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred or aggravated during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

The veteran contends in written statements to the RO and in 
testimony at a March 2004 hearing, that he injured his left 
knee playing basketball in 1961, and that he re-injured it in 
1962 and 1963.  He maintains that in 1962 and 1963, he did 
not seek any medical treatment for his left knee, but that he 
wrapped it and continued to perform his duties.  

Service medical records reflect that when examined for 
enlistment into the United States Navy in July 1960, the 
veteran's lower extremities were found to have been 
"normal."  On a July 1960 Report of Medical History, the 
veteran denied having any bone, joint or other deformity, or 
arthritis.  

An August 1981 treatment note reflects that the veteran 
reported having injured his left knee the previous night.  
When seen for treatment in early October 1961, the veteran 
related that he had twisted his left leg while playing 
basketball two weeks previously.  He complained of pain but 
not tenderness in the left knee.  A diagnosis of sprain at 
the left leg was entered by the examiner.  The veteran was 
provided an elastic bandage and he was instructed to apply 
heat.  In mid-October 1961, the veteran again reported having 
injured his left knee during a basketball game.  He 
complained of having sudden pain in the left medial aspect 
and of swelling.  A physical evaluation of the left knee 
revealed tenderness over the medial left knee joint with 
increased adduction ability of the tibia on the femur.  He 
was referred to orthopedics for a consultation.  

When seen in the orthopedic clinic in late October 1961, the 
veteran's history with respect to his left knee was reported 
and is consistent with that previously noted; however, he 
also indicated that he had injured his left knee playing 
basketball two years previously but that he did not have any 
symptoms at service entrance.  Upon physical evaluation of 
the left knee, there was no effusion.  Ligaments were stable.  
The veteran had full extension of the left knee and flexion 
was limited by ten degrees.  There was tenderness over the 
anterior-medial joint line.  A McMurray's test was negative.  
The examiner noted that as the veteran rose up from a 
squatting position.  There was half an inch of left thigh 
atrophy.  An impression of probable tear of the left medical 
meniscus was recorded by the examiner.  The veteran was given 
quadriceps exercises, was advised to avoid squatting, and was 
instructed to return to the clinic in two months.  While it 
is noted that the veteran was treated for a stabbing wound to 
the left flank in May 1962, there was no indication of any 
injury to the left knee at that time.  A July 1964 service 
discharge examination report reflects that the veteran's 
lower extremities were found to have been "normal."  

Post-service private and VA medical evidence, dated from 
February 1970 to January 2004, reflects that in February 
1970, the veteran was admitted to a private facility for an 
unrelated disability.  During his hospitalization, the 
veteran related that he had injured his left knee prior to 
admission and a consultation revealed a hemarthrosis of the 
left knee.  When seen at a private facility in February 1971, 
the veteran complained of having pain in his left knee after 
he had fallen down steps and landed on his knee.  In March 
1971, the veteran underwent a medial meniscectomy and 
arthrotomy of the left knee at a private facility.  At that 
time, final diagnoses of torn medical meniscus of the left 
knee and anterior cruciate ligament of the left knee were 
entered.

A December 1971 private treatment report reflects that the 
veteran gave a history of having acute and severe pain after 
his left knee buckled during either a basketball or football 
game.  It was noted that the veteran had experienced three 
injuries to his left knee since his surgery in March 1971 and 
that the December 1971 injury was the most severe.  A 
December 2001 private treatment report reflects that the 
veteran underwent a total left knee arthroplasty to alleviate 
the long-standing chronic pain and osteoarthritis of the left 
knee.

In an October 2002 statement, B. L. B., MD reported that the 
veteran had osteoarthritis and degenerative joint disease of 
the left knee, which could have been accelerated by pre-
existing or past injuries, but that he was unaware of any 
specific situations.  

A May 2003 report, submitted by H. E. L., MD, reflects that 
when he saw the veteran in January and March 1971, that he 
gave a history of having injured his left knee one and one-
half years previously.  Dr. L. also related that he did not 
have any knowledge or information regarding any prior 
injuries to the veteran's left knee.  

An October 2003 statement of D. B., Jr., M.D. reflects that 
the veteran had continuing pain in his left knee and hip 
which "could conceivably be related to a remote service 
injury."

Reports, submitted by K. R. T., D. O. and C. B. R., D.O., 
dated in December 2003, are of record.  Dr. T. reported that 
the veteran gave a history of having difficulties with his 
left knee during service.  Dr T. opined that the veteran's 
left knee condition had progressed over time and, in all 
medical probability, was the direct result of a service-
connected injury.  Dr. T. indicated that his opinion was 
based on a "reasonable degree of medical certainty."  Dr. 
R. reported that he had not treated the veteran since the 
mid-1970s and that he had reviewed the veteran's service 
medical records, which showed that he had sustained an injury 
to his left knee during a basketball game and that he had 
severely twisted his left knee during a bar fight.  It was 
Dr. R's opinion that the veteran's current left knee 
condition was as likely as not caused by his service-
connected left knee injury.  

The veteran was examined by VA in January 2004.  After an 
examination of the veteran and a review of both the service 
and post-service private medical records, the VA examiner 
related that after late October 1961, there was no indication 
that the veteran had any problem or treatment of the left 
knee until 1971.  Based on this, it was the VA examiner's 
opinion that the veteran's current left knee condition was 
not likely the result of his left knee pain while he was in 
military service.  

In reviewing the evidence above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for left knee disability.  In reaching this 
opinion, the Board notes that while service medical records 
reflect that the veteran injured his left knee playing 
basketball in 1961, the remainder of these records is 
negative for any clinical findings of left knee disability.  
Indeed, a July 1964 service discharge examination report 
reflects that the veteran's lower extremities were 
"normal."  In addition, there is no medical evidence of any 
left knee disability until 1971, when the veteran was 
diagnosed as having a torn medical meniscus of the left knee 
after he had fallen down stairs.  Thus, there is no evidence 
of arthritis of the left knee to a compensable degree within 
a year of the veteran's discharge from service in July 1964 
to warrant an award of service connection on a presumptive 
basis. 

With regards to service connection on a direct basis, there 
are opinions of record that are both for and against the 
claim.  In their opinions, K. R. T., D.O. and D. B. Jr., 
M.D., concluded that the veteran's left knee disability was 
the direct result of or could be conceivably related to a 
service injury.   However, neither physician reviewed the 
veteran's claims file, to include the service and post-
service medical reports and neither provided any medical 
basis or reasoning to buttress their respective opinions.  
Indeed, in providing their opinions, neither physician 
specifically indicated the exact in-service injury which 
caused the veteran's current left knee disability.  In 
addition, Dr. B.'s opinion is equivocal at best as it 
concluded that the left knee condition "could conceivably be 
related to a remote service injury."  In this regard, the 
Board notes that The United States Court of Appeals for 
Veterans Claims (the Court) has held that where a physician 
is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized 
as non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  

Furthermore, while Dr. T. related that his opinion was based 
on a "reasonable degree of medical certainty," he did not 
provide any clinical findings from the service medical 
records to buttress his conclusion.  Also, in support of the 
veteran's claim, is a December 2003 report, submitted by C. 
R. B., D.O., wherein he concluded that the veteran left knee 
condition was as likely as not caused by his service-
connected left knee injury.  However, Dr. B. based his 
conclusion on inaccurate facts, namely that the veteran had 
severely twisted his left knee during a bar brawl in service.  
As noted previously in this decision, service medical records 
reflect that while the veteran was involved in bar brawl in 
May 1962, an injury to the left knee was not found at that 
time.  In addition, there is no indication that Dr. B. 
reviewed any of the veteran's post-service private medical 
records, such as those reflecting that the veteran had first 
sought treatment for his left knee in the early 1970s after 
he had fallen down stairs.  

In contrast to the private opinions of record, a VA examiner 
in January 2004, who concluded that the veteran's left knee 
condition was not likely the result of his left knee pain 
during service, not only examined the veteran but also 
supported his conclusion with an accurate and comprehensive 
recitation of both service and post-service medical records.  
In this regard, the VA examiner buttressed his opinion by 
stating that while the veteran was seen in 1961 for his left 
knee, there was no indication of any left knee problem or 
treatment until he was seen after service discharge in 1971.  
The Board does not find any material omission on the part of 
this examiner in the formulation of his opinion.

Although the veteran contends that a left knee disability had 
its onset during military service, there is no indication, 
and he does not contend, that he has any education, training 
or experience which would make him competent to render 
medical opinions concerning diagnoses or causal 
relationships.  See 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With respect to the articles recently submitted on behalf of 
the veteran and received by the RO in November 1998 and 
December 2003, these articles generally deal with the 
causative factors of arthritis (i.e., age and injury).  
However, the claims file does not contain the opinion of a 
physician or other medical care provider that relies on these 
articles as a basis to link some currently identifiable 
disorder to the veteran's service-connected left knee 
disorder, and it has been held that to establish service-
connection, medical text evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Instead, the evidence, "standing alone," must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Id. (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a left knee disorder disease.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by a November 2002 letter, a December 
2003 statement of the case and a March 2004 supplemental 
statement of the case of the evidence needed to substantiate 
the claim of entitlement to service connection for a left 
knee disability and the obligations of VA and the veteran 
with respect to producing that evidence.  In particular, the 
November 2002 letter informed the veteran that to 
substantiate the claim for service connection the evidence 
must show a current disability that was related to disease or 
injury incurred in or aggravated by military service, or 
disability that has existed continuously from the date of 
discharge until the present.  The letter advised the veteran 
that VA must make reasonable efforts to assist him in getting 
evidence, including medical records, employment records, or 
records from Federal agencies.  Thus, the RO has satisfied 
the requirement to notify the claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, would be obtained by 
VA on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that VA has had the veteran 
examined in January 2004 for the specific purpose of 
determining whether he has any left knee disability that can 
be related to service.  In addition, in May 2004, the veteran 
gave testimony in support of his claim.


ORDER

Service connection for a left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



